Mr. Justice Hand delivered the opinion of the court: The main contentions made by the appellants are: (1) That the request of John C. Weber to Casper Pfeiffer to convey Said premises to Charles Weber was not in proper form; (2) that Charles Weber was the son of John C. Weber, and that the deed from Casper Pfeiffer, as trustee, to Charles Weber was without consideration, and was a part of a scheme formed by John C. Weber and Casper Pfeiffer, as trustee, to destroy the trust created by said trust deed; (3) that Charles Weber, immediately upon receipt of the title from Casper Pfeiffer to said premises, conveyed said premises to John C. Weber without consideration, and that John C. Weber sustained such a confidential relation to his children that he could not acquire title to said property, as against them, from the trustee, and that, in effect, the transaction was a transfer of the premises by the trustee, without consideration, to John C. Weber; (4) that the deeds from Casper Pfeiffer, as trustee, to Charles Weber, and from Charles Weber to John C. Weber, bore the same date and were recorded on the same day and were in the chain of title to said premises, and were notice to all persons dealing with said premises that Casper Pfeiffer, as trustee, had conveyed said premises, by indirection, to John C. Weber, and that said deeds were void and that the appellants were the owners of said premises. The first contention of appellants may be disposed of by the statement that it was not necessary for John C. Weber to state in the written request to the trustee to convey to Charles Weber, the purpose or purposes which prompted him to request that said conveyance be made. The request for such conveyance was in writing and was in substantial conformity with the .provisions of the trust deed, and the fact that it failed to state that John C. Weber desired the premises conveyed to Charles Weber for $5000 for reinvestment was not important. Knowles v. Knowles, 86 Ill. 1; Franklin Savings Bank v. Taylor, 131 id. 376. The second contention is also without force. The deeds from Casper Pfeiffer, as trustee, to Charles Weber, and from Charles Weber to. John C. Weber, were regular in form and each expressed a valuable consideration, and there was nothing upon the face of either of said deeds which showed the relation of father and son to exist between John C. Weber and Charles Weber, and such relation would not be presumed to exist, as against innocent third parties, for the purpose of defeating said deeds. Peck v. Dyer, 147 Ill. 592; Wyman v. Hooper, 68 Mass. 141; White v. Iselin, 26 Minn. 487; Carter v. VanBokkelen, 73 Md. 175. The third and fourth contentions made by the appellants may be considered together. Had those questions been raised at the time or soon after the deeds from the trustee to Charles Weber and from Charles Weber to John C. Weber were executed, delivered and recorded there might have been force in those contentions. Something like thirty-seven years, however, had elapsed between the date of the execution of those deeds and the date of the filing of this bill, and more than twenty years had elapsed, prior to the filing of the bill, since the appellants had attained their majority. The title soon passed out of John C. Weber, and during all those years the premises have been in the possession of innocent third parties, and the only excuse now offered for the delay in filing this bill is, that the appellants were not advised of their interests in said premises until a few mouths prior to the date they filed their bill. They do not,- however, aver facts which show a legal excuse for not discovering their interests sooner. The rule is, the bill should set forth specifically the facts showing the impediments in the way of the appellants to an earlier presentation of their claim. (Godden v. Kimmell, 99 U. S. 211.) For aught that appears here the delay was caused by their own neglect, which, without proper averment, the law will presume to be the case. The same excuse was sought to be made in Mason v. Odum, 210 Ill. 471, which was a case, in principle, like this. In that case the delay in filing the bill was held not to have been satisfactorily explained, neither has the delay in filing this bill been satisfactorily explained. The court, in the opinion filed in the Mason case, on page 476, said: “The deeds of conveyance were matters of public record and she had full opportunity to investigate them if she saw fit, but for a period of twenty-four years she remained spent, taking no steps to. protect her rights, if - she had any, and thereby became guilty of such laches as will bar her from relief in a court of equity.” In Hamilton v. Hamilton, 231 Ill. 128, on page 133, it was said: “Equity does not encourage stale claims, since by lapse of time there must, of necessity, be great difficulty in ascertaining the exact facts as to the matter in controversy.” Finding no reversible error in this record the decree of the circuit court will be affirmed. Decree affirmed.